ORDER
The Court having considered the joint petition of the Attorney Grievance Commission and the respondent to suspend the respondent from the practice of law in the State of Maryland for a period of sixty (60) days, it is this 18th day of February, 1998,
ORDERED, by the Court of Appeals of Maryland, that the joint petition be, and it is hereby, GRANTED, and the respondent, David E. George, is suspended from the practice of law in the State of Maryland for a period of sixty (60) days, the suspension to commence on May 1, 1998; and it is further
ORDERED that, prior to any order reinstating the respondent, the respondent shall agree to a monitor, acceptable to Bar Counsel, who shall act for a period of six (6) months; the monitor shall provide monthly reports to Bar Counsel. This period will be extended an additional six (6) months if the monitor is not satisfied with the respondent’s cooperation. The monitor shall obtain client consent to permit the monitor to review client files to insure ethical and competent representation; and it is further
ORDERED that, prior to any reinstatement, the respondent shall pay the outstanding costs of these proceedings for which judgment is now entered in favor of the Attorney Grievance Commission of Maryland in the sum of $1,390.00 with interest from the date of this order; and it is further
*722ORDERED that the Clerk of this Court shall strike the name of David H. Clark from the register of attorneys, and pursuant to Maryland Rule 16-713, shall certify that fact to the Trustees of the Clients’ Security Trust Fund and the clerks of all judicial tribunals in this State.